Citation Nr: 0532045	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
polysubstance abuse with psychosis.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than polysubstance abuse with 
psychosis, and anxiety).   

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1970 
to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for polysubstance abuse 
with psychosis, and which denied claims of entitlement to 
service connection for bipolar disorder with depression, and 
post-traumatic stress disorder (PTSD).  

The Board notes that there are a number of acquired 
psychiatric disorders (i.e., psychiatric disorder other than 
a personality disorder) (see 38 C.F.R. §§ 3.303(c), 4.9 
(2005)) that are in various procedural stages.  Specifically, 
in addition to the issues on appeal relating to polysubstance 
abuse with psychosis, and PTSD (which requires the 
application of an exclusive regulation), in March 2005, the 
RO denied a claim for service connection for anxiety.  This 
issue is not currently on appeal.  Given the foregoing, the 
Board has recharacterized the claims as stated on the cover 
page of this decision, and emphasizes that the claim of 
entitlement to service connection for "an acquired 
psychiatric disorder" is intended to exclude polysubstance 
abuse with psychosis, anxiety, and PTSD.   

In July 2005, the veteran was afforded a hearing before M. 
Sabulsky, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for polysubstance abuse with psychosis.

2.  The evidence received since the RO's April 1998 decision 
which denied service connection for polysubstance abuse with 
psychosis, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have an acquired psychiatric 
disorder (other than polysubstance abuse with psychosis, and 
anxiety) that is related to his active duty service.

4.  The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's April 1998 decision denying the veteran's claim for 
service connection for polysubstance abuse with psychosis; 
the claim for polysubstance abuse with psychosis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  An acquired psychiatric disorder (other than 
polysubstance abuse with psychosis, and anxiety) was not 
incurred in or aggravated by the veteran's active military 
service, nor may a psychosis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for polysubstance abuse 
with psychosis.  During his hearing, held in July 2005, he 
essentially testified that he began using drugs as a way to 
deal with his first sergeant making sexual advances towards 
him.  He denied using drugs prior to service.

In April 1998, the RO denied the veteran's claim of 
entitlement to service connection for polysubstance abuse 
with psychosis.  The veteran filed a timely notice of 
disagreement, and in August 1998, a Statement of the Case was 
issued.  However, a timely substantive appeal was not 
received, and the RO's decision therefore became final.  See 
38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In November 2002, the veteran filed to reopen his claim.  In 
March 2003, the RO denied the claim after it determined that 
new and material evidence had not been presented to reopen 
the claim.  The veteran has appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in April 1998.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1998 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The law and regulations provide that compensation shall not 
be paid if a disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2005).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2005).

The evidence of record at the time of the RO's April 1998 
decision included the veteran's service medical records.  A 
January 1971 "narrative summary" noted that the veteran was 
referred for treatment after he reported that he was hearing 
voices and that he was going to hurt someone.  His history 
was noted to include juvenile misdemeanor charges, a college 
degree obtained with some difficulties, and a history of 
anxiety attacks, syncopal episodes, and outbursts of 
violence.  It was noted that during service, he had a period 
a being absent without leave (AWOL).  The report notes an 
exceedingly high anxiety level which was expected to continue 
if he remained in the service.  The diagnosis was emotionally 
unstable personality, chronic, severe, manifested by syncopal 
episodes and inability to function under stress.  The report 
indicated that the veteran's condition was EPTS (existed 
prior to service).  See also "clinical record cover sheet," 
dated in January 1971 (same diagnosis, EPTS).  Another 
treatment report, dated in December 1970, showed that he was 
treated for anxiety, threatening others with a rock, "a long 
history of inability to function well under stress," and a 
history of syncopal episodes which dated to childhood and 
appeared to be related to stress.  The report noted, "He 
complained a great deal and feels as if everyone has singled 
him out for unfair treatment."  The examiner stated that 
there were no disqualifying mental or physical defects 
sufficient to warrant disposition through medical channels, 
that the veteran was mentally responsible, able to 
distinguish right from wrong and adhere to the right, and had 
the mental capacity to understand and participate in board 
proceedings, and that his condition was not amenable to 
hospitalization, treatment, rehabilitation, disciplinary 
actions, training, transfer or reclassification.  The report 
indicates that he was determined to be suitable for 
administrative separation.  The veteran's separation 
examination report, dated in February 1971, showed that his 
psychiatric system was clinically evaluated as normal.  An 
accompanying "report of medical history" showed that the 
veteran denied any relevant symptoms.

As for the post-service evidence, it consisted of two VA 
examination reports, dated in April 1998.  A VA mental 
disorders examination report showed that the veteran's 
complaints include auditory and visual hallucinations, 
anxiety, suicidal ideation, poor memory, irritability, 
hopelessness, and helplessness.  He reported a history of 
alcohol and drug use dating back to the 1960s, of being a job 
analyst in human resources between about 1971 and 1987, and 
four previous hospitalizations.  He reported ongoing drug and 
alcohol use.  He stated that he had received a medical 
discharge in 1971 because, "He just couldn't adjust to 
military life."  The Axis I diagnosis was polysubstance 
dependence, and psychosis NOS (not otherwise specified).  The 
examiner stated that it appeared unlikely that the veteran's 
military experience contributed to his polysubstance 
dependence, explaining that the veteran had a high level of 
functioning after leaving the service.   

The VA general medical examination report showed that the 
veteran reported a history of IV (intravenous) drug abuse 
dating from the 1960s to the 1990s, and that he currently 
occasionally used of alcohol, marijuana, and cocaine.  The 
relevant diagnoses were history of polysubstance abuse, and 
history of depression and psychosis.  

At the time of the RO's April 1998 denial of the claim, there 
was no competent opinion of record showing that the veteran 
currently had an acquired psychiatric disorder other than 
polysubstance dependence, and psychosis NOS, or that any 
diagnosed disorder was related to his service.

Evidence received since the RO's April 1998 decision includes 
VA progress notes (to include domiciliary program notes), and 
hospital reports, dated between 1998 and 2004.  This evidence 
shows that the veteran was treated for a wide variety of 
complaints and disorders, and that he was hospitalized at 
least eight times.  His diagnoses included cocaine 
dependence, alcohol dependence, cannabis abuse, substance-
induced mood disorder with psychotic features, 
"bipolar/psychosis," bipolar disorder, and depressive 
disorder NOS. 

This medical evidence was not of record at the time of the 
RO's April 1998 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material evidence.  The Board 
first notes that, to the extent that the issue includes a 
claim for service connection for polysubstance dependence, 
service connection on a direct basis is prohibited by law.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301.  In addition, although the submitted evidence shows 
that the veteran's diagnoses included polysubstance 
dependence and psychosis, these diagnoses were of record at 
the time of the RO's April 1998 decision.  To this extent, 
the submitted evidence is cumulative.  In addition, none of 
the submitted evidence contains a competent opinion showing 
that the veteran's psychosis is related to his service.  
Furthermore, none of the submitted evidence shows that a 
psychosis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, this evidence does not pertain to the 
evidentiary defects which were the basis for the RO's April 
1998 decision.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim, and is not material.  The claim is 
therefore not reopened.

The only other pertinent evidence received since the RO's 
April 1998 denial of the claim consists of oral and written 
testimony from the veteran.  A review of these statements 
shows that it is essentially argued that the veteran has the 
claimed conditions due to sexual harassment during service 
(discussed in Part III, infra).  However, he has not 
submitted any competent evidence showing that his psychosis 
is related to his service.  In addition, the veteran, as a 
layperson, is not competent to give a medical opinion as to a 
diagnosis or causation.  Therefore, as the veteran has not 
submitted competent medical evidence showing that he 
developed a psychosis to a compensable degree within a year 
of separation from service, or that he has psychosis that is 
related to his service, these statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II. Acquired Psychiatric Disorder

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder.  As previously discussed, 
as used herein, the term "acquired psychiatric disorder" is 
intended to exclude polysubstance abuse, psychosis, anxiety, 
and PTSD.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The Board's discussion of the veteran's service medical 
records in Part I is incorporated herein.  Briefly stated, he 
was treated for a personality disorder during service, and he 
was administratively separated due to his personality 
disorder.  Personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  The Board therefore finds that an 
acquired psychiatric disorder is not shown during active duty 
service.  See 38 C.F.R. § 3.303.  

The Board further finds that service connection for an 
acquired psychiatric disorder is not warranted.  The post-
service medical evidence consists of VA progress notes (to 
include domiciliary program notes), and hospital reports, 
dated between 1998 and 2004.  This evidence shows that the 
veteran was treated for a wide variety of complaints and 
disorders, and that he was hospitalized at least eight times.  
His diagnoses included cocaine dependence, alcohol 
dependence, cannabis abuse, substance-induced mood disorder 
with psychotic features, "bipolar/psychosis," bipolar 
disorder, and depressive disorder NOS. 

In summary, the first medical evidence of an acquired 
psychiatric disorder is found in VA treatment reports dated 
in 1998.  This report comes approximately 27 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence which links an 
acquired psychiatric disorder to the veteran's service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition 
(other than PTSD) must be denied.



III.  PTSD

The veteran asserts that he has PTSD.  Specifically, during 
his hearing, held in July 2005, he testified that he has PTSD 
as a result of his first sergeant making sexual advances 
towards him, and that, "On several occasions he touched me 
and stuff like that."  He testified that he began carrying a 
rock around in his pocket to use for self-defense.  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).

The Board's discussion of the veteran's service medical 
records in Part I is incorporated herein.  Briefly stated, he 
was treated for a personality disorder during service, and he 
was administratively separated due to his personality 
disorder.  

The post-service medical evidence consists of VA progress 
notes (to include domiciliary program notes), and hospital 
reports, dated between 1998 and 2004.  This evidence shows 
that the veteran was treated for a wide variety of complaints 
and disorders, and that he was hospitalized at least eight 
times.  His diagnoses included cocaine dependence, alcohol 
dependence, cannabis abuse, substance-induced mood disorder 
with psychotic features, "bipolar/psychosis," bipolar 
disorder, and depressive disorder NOS. 

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In reaching 
this decision, the Board has considered a statement from a VA 
physician, Erica Hiett, M.D., received in August 2005.  Dr. 
Hiett states, "[The veteran] [identification number 
redacted] is a patient under my care at the VA Medical 
Center.  He has discussed with me the possibility of entering 
into a PTSD program."  However, the Board finds that this 
letter is insufficient to warrant the conclusion that the 
veteran has PTSD.  This report is assigned very little 
probative weight, as it is not shown to have been based on a 
review of the claims files, or any other detailed and 
reliable medical history.  In addition, Dr. Hiett is 
presumably capable of making a clear statement as to the 
veteran's diagnosis.   In this case, she merely noted a 
"discussion" of "the possibility of entering into a PTSD 
program."  However, and in any event, the overwhelming 
weight of the medical evidence shows that the veteran does 
not have PTSD.  This evidence includes the April 1998 VA 
mental disorders examination report (which was based on a 
review of the veteran's C-file), eight VA hospital reports 
(which are presumably based on extended observation, and 
which do not contain a diagnosis of PTSD), as well as the VA 
progress notes.  This evidence shows that for over seven 
years the veteran has consistently been diagnosed with 
disorders other than PTSD.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD, and that the claim must be 
denied.


IV.  Conclusion

With regard to Parts II and III, in reaching these decisions, 
the Board has considered the veteran's assertions.  The Board 
points out that although the veteran 's arguments and 
reported symptoms have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis at various 
points in time, as well as the etiology of his current 
conditions.  Lay persons, untrained in the field of medicine, 
are not competent to offer such opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board has determined that service 
connection for an acquired psychiatric disorder, and PTSD, 
are not warranted.  To that extent, the contentions of the 
veteran to the contrary are unsupported by persuasive 
evidence.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


V.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in March 
2004 and January 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  In a statement, received in 
March 2003, the Delta Counseling Associates stated that they 
did not have any records for the veteran.  With regard to the 
claim for polysubstance abuse with psychosis, although the 
veteran has not been afforded an examination, and an 
etiological opinion has not been obtained, these are not 
required, as the Board has determined that new and material 
evidence has not been presented to reopen this claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  With regard to the other 
claims, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for examinations and 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from two or more of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is first 
shown many years after service, and the claims files do not 
currently contain competent evidence showing that the claimed 
condition is related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

The request to reopen a claim of service connection for 
polysubstance abuse with psychosis is denied.

Service connection for an acquired psychiatric disorder 
(other than polysubstance abuse with psychosis, anxiety, and 
PTSD) is denied.

Service connection for PTSD is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


